DETAILED ACTION
Claims 1-14 filed June 15th 2022 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 15th 2022 have been fully considered but they are not persuasive. 
With regards towards applicant’s arguments towards Scavezze et al. (US2015/0261318), it is noted that the features upon which applicant relies (i.e., “disabling an input type in favor of another input type”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims recite “in response to detection of the predetermined condition, to control the image processor to be responsive to one or more control functions dependent upon the head orientation detected by the head tracker in place of the one or more control functions dependent upon the gaze direction detected by the gaze detector.” Nowhere in the claim is the mention of “disabling an input type.” 
Scavezze teaches a plurality of modalities of inputs: 1) a gaze input as shown in Scavezze in figure 1 and paragraphs 13-15 and 2) a head motion input as shown in figure 2 and paragraphs 20-21. The parameters are tuned and in response to the motion within the definition of a specified gesture (i.e. a predetermined condition) than the gesture recognition system will utilize the motion detection system to detect a gesture such as a head nod (See Scavezze paragraphs 16-19). Thus, when the user’s motion falls within a predetermined range of motion, the gesture recognition system will use the head tracker to register the gesture instead of the gaze tracker. Therefore, the applicant’s arguments regarding the notion that Scavezze does not teach “disabling of gaze input in favor of head motion inputs” is not persuasive and the claims remain rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scavezze et al. (US2015/0261318) in view of George-Svahn (US2017/0235360)

 	Consider claim 1, where Scavezze teaches an apparatus comprising: a display to display images to a user; (See Scavezze figure 1 and paragraph 13 where Scavezze discusses a head mounted display device that presents a user interface 102) a gaze detector configured to detect a gaze direction for one or both eyes of the user while the user views the display; (See Scavezze figure 1 and paragraph 115 where there is a gaze detection system that provides indication of a gaze 114 of the user 104) a head tracker configured to detect a head orientation of the user; (See Scavezze paragraph 114 where head gestures are detected via a motion sensor (e.g. accelerometer, gyroscope, image sensor, etc.) an image processor configured to generate the images for display by the display; (See Scavezze paragraphs 14-17 and figure 1, 7 where an application such as a game can determine what images to display to the user such as the interactive game elements)  the image processor being responsive to one or more control functions dependent upon the gaze direction detected by the gaze detector; (See Scavezze paragraphs 14-17 and figure 1, 7 where an application dictates gestures used to interact with the interactive game elements where the user can target the interactive game element based on gaze direction that will change the state of the interactive game element from an initial state to a targeted visual state)  and a controller configured to detect a predetermined condition and, in response to detection of the predetermined condition, to control the image processor to be responsive to one or more control functions dependent upon the head orientation detected by the head tracker in place of the one or more control functions dependent upon the gaze direction detected by the gaze detector. (See Scavezze paragraph 37, 14-17 where a gaze detector will detect the condition of the gaze intersecting with target user interface items and a corresponding action is assigned to the targeted user interface items and in response to a gesture the application will perform the action such as a changed visual state (from 106a to 106b)) 
 	Scavezze teaches presenting a user interface, however Scavezze does not explicitly teach video. However, in the same field of endeavor George-Svahn teaches video. (See George-Svahn paragraph 323 where visual indicators may be in the form of a video) Therefore, it would have been obvious for one of ordinary skill in the art to modify Scavezze’s user interface to incorporate video elements. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of creating a more responsive user experience. 

 	Consider claim 2 where Scavezze in view of George-Svahn teaches the apparatus of claim 1, in which detection of the predetermined condition comprises a detection of an operational error condition by the gaze detector. (See Scavezze paragraph 37, 14-17 where a corresponding action is assigned to the targeted user interface items and in response to a gesture the application will perform the action such as a changed visual state (from 106a to 106b). The gesture recognition will detect false positives, thus an operational error)

 	Consider claim 3 where Scavezze in view of George-Svanh teaches the apparatus of claim 1, in which detection of the predetermined condition comprises a detection of a predetermined control operation by the user. (See Scavezze paragraph 20 where the gesture may be a selection gesture such as an upward nod) 

 	Consider claim 4, where Scavezze in view of George-Svanh teaches the apparatus of claim 3, in which the predetermined control operation comprises an intersection of a gaze. (See Scavezze paragraphs 14-17 and figure 1, 7 where an application dictates gestures used to interact with the interactive game elements where the user can target the interactive game element based on gaze direction that will change the state of the interactive game element from an initial state to a targeted visual state) However, Scavezze does not explicitly teach a predetermined pattern of eye movement by the user. However, in the same field of endeavor George-Svanh teaches a predetermined pattern of eye movement. (See George-Svanh paragraph 340 where the pattern of gaze can determine the context of the user’s gaze) Therefore, it would have been obvious for one of ordinary skill in the art to modify certain parameters of the user’s gaze (direction it moves to, and around, the component) as taught by George-Svanh. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of custom tailoring the application to the user’s attention directed towards certain components. 

 	Consider claim 6, where Scavezze teaches the apparatus of claim 3, the apparatus comprising a microphone, in which the predetermined control operation comprises receipt by the microphone of a predetermined audio signal. (See Scavezze paragraph 23, 13 where a microphone can be used to detect voice input)

 	Consider claim 7, where Scavezze in view of George-Svanh teaches the apparatus of claim 1, in which the controller is configured, after a detection of the predetermined condition, to control the image processor to return to being responsive to one or more control functions dependent upon the gaze direction detected by the gaze detector when the predetermined condition is no longer detected. (See Scavezze paragraph 18-19 where the user may perform an undo command to undo the previous action) 

 	Consider claim 8, where Scavezze in view of George-Svanh teaches the apparatus of claim 7, in which the controller is configured, in response to detection of the predetermined condition, to control the image processor for at least a predetermined control period to be responsive to one or more control functions dependent upon the head orientation detected by the head tracker in place of the one or more control functions dependent upon the gaze direction detected by the gaze detector. (See Scavezze paragraph 14-16 where the user’s gaze can intersect with the user interface element, wherein the gesture may be defined by parameters such as a stabilization period) 

 	Consider claim 9, where Scavezze in view of George-Svanh teaches the apparatus of claim 1, in which the image processor is configured to generate video images for display by the video display as a representation of a part of a virtual scene, the part being dependent upon a viewpoint defined by a current head orientation of the user. (See Scavezze figure 1 and paragraph 13 where Scavezze discusses a head mounted display device that presents a user interface 102 within the field of view of the user 108)

 	Consider claim 10, where Scavezze in view of George-Svanh teaches the apparatus of claim 1, in which the one or more control functions comprise one or more of: selection of menu items and movement of a displayed cursor. (See Scavezze paragraph 37, 14-17 where a gaze detector will detect the condition of the gaze (indicated by a cursor 112) intersecting with target user interface items and a corresponding action is assigned to the targeted user interface items and in response to a gesture the application will perform the action such as a changed visual state (from 106a to 106b))

 	Consider claim 11, where Scavezze in view of George-Svanh teaches the apparatus of claim 1, comprising a head mountable display, HMD, for wearing by the user, the HMD comprising the video display and one or more cameras to provide images of one or both of the user’s eyes to the gaze detector. (See Scavezze figure 1, 6 and paragraph 13 where Scavezze discusses a head mounted display device 110 that presents a user interface 102)

 	Consider claim 12, where Scavezze in view of George-Svanh teaches the Video game apparatus comprising the apparatus of claim 1. (See Scavezze figure 6 and the rejection of claim 1)

 	Consider claim 13, where Scavezze teaches a method comprising: displaying images to a user; (See Scavezze figure 1 and paragraph 13 where Scavezze discusses a head mounted display device that presents a user interface 102) detecting a gaze direction for one or both eyes of the user while the user views the display; (See Scavezze figure 1 and paragraph 115 where there is a gaze detection system that provides indication of a gaze 114 of the user 104)  detecting a head orientation of the user; ; (See Scavezze paragraph 114 where head gestures are detected via a motion sensor (e.g. accelerometer, gyroscope, image sensor, etc.) generating the images for display by the display in response to one or more control functions dependent upon the gaze direction detected by the gaze detector; (See Scavezze paragraphs 14-17 and figure 1, 7 where an application such as a game can determine what images to display to the user such as the interactive game elements)   detecting a predetermined condition; (See Scavezze paragraphs 14-17 and figure 1, 7 where an application dictates gestures used to interact with the interactive game elements where the user can target the interactive game element based on gaze direction that will change the state of the interactive game element from an initial state to a targeted visual state)   and in response to detection of the predetermined condition, controlling the generating step to be responsive to one or more control functions dependent upon the detected head orientation in place of the one or more control functions dependent upon the detected gaze direction. (See Scavezze paragraph 37, 14-17 where a gaze detector will detect the condition of the gaze intersecting with target user interface items and a corresponding action is assigned to the targeted user interface items and in response to a gesture the application will perform the action such as a changed visual state (from 106a to 106b))
	Scavezze teaches presenting a user interface, however Scavezze does not explicitly teach video. However, in the same field of endeavor George-Svahn teaches video. (See George-Svahn paragraph 323 where visual indicators may be in the form of a video) Therefore, it would have been obvious for one of ordinary skill in the art to modify Scavezze’s user interface to incorporate video elements. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of creating a more responsive user experience. 

 	Consider claim 14, where Scavezze teaches a non-transitory, machine-readable storage medium which stores the computer software which, when executed by a computer, causes the computer to perform a method comprising: displaying images to a user; (See Scavezze figure 1 and paragraph 13 where Scavezze discusses a head mounted display device that presents a user interface 102) detecting a gaze direction for one or both eyes of the user while the user views the display; (See Scavezze figure 1 and paragraph 115 where there is a gaze detection system that provides indication of a gaze 114 of the user 104)  detecting a head orientation of the user; ; (See Scavezze paragraph 114 where head gestures are detected via a motion sensor (e.g. accelerometer, gyroscope, image sensor, etc.) generating the images for display by the display in response to one or more control functions dependent upon the gaze direction detected by the gaze detector; (See Scavezze paragraphs 14-17 and figure 1, 7 where an application such as a game can determine what images to display to the user such as the interactive game elements)   detecting a predetermined condition; (See Scavezze paragraphs 14-17 and figure 1, 7 where an application dictates gestures used to interact with the interactive game elements where the user can target the interactive game element based on gaze direction that will change the state of the interactive game element from an initial state to a targeted visual state)   and in response to detection of the predetermined condition, controlling the generating step to be responsive to one or more control functions dependent upon the detected head orientation in place of the one or more control functions dependent upon the detected gaze direction. (See Scavezze paragraph 37, 14-17 where a gaze detector will detect the condition of the gaze intersecting with target user interface items and a corresponding action is assigned to the targeted user interface items and in response to a gesture the application will perform the action such as a changed visual state (from 106a to 106b))
	Scavezze teaches presenting a user interface, however Scavezze does not explicitly teach video. However, in the same field of endeavor George-Svahn teaches video. (See George-Svahn paragraph 323 where visual indicators may be in the form of a video) Therefore, it would have been obvious for one of ordinary skill in the art to modify Scavezze’s user interface to incorporate video elements. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of creating a more responsive user experience. 

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scavezze in view of George-Svahn as applied to claim 1 above, in further view of Small et al. (2013/0147687)

 	Consider claim 5, where Scavezze in view of George-Svanh teaches the apparatus of claim 3, however they do not explicitly teach in which the predetermined control operation comprises a detection of closure of one or both of the user’s eyes for at least a predetermined eye closure period. However, in an analogous field of endeavor Small teaches the predetermined control operation comprises a detection of closure of one or both of the user’s eyes for at least a predetermined eye closure period. (See Small paragraph 134 where Small discusses detecting closed eyelid for a period of time can indicate a state as being “sleeping”) Therefore, it would have been obvious for one of ordinary skill in the art to modify Scavezze by incorporating the detection of a period of time as taught by Small. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of adding to the library of gestures to create a more comprehensive user experience. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624